The Honorable James C. Scott State Senator 321 State Hwy 15 North Warren, AR 71671
Dear Senator Scott:
This is in response to your request for an opinion on the following question:
  If a regularly scheduled meeting of a state board or commission is attended by less than a quorum, can those members present resolve themselves into a committee of the board or commission and while acting as a committee of the board or commission conduct any business? More specifically, can the group acting as a committee make recommendations to the board or commission which can be ratified by the board or commission at a later date?
It is a well established parliamentary rule that a quorum of an administrative body must be present at any meeting in order to validate its action or to transact any business. 67A C.J.S.Parliamentary Law § 6(b) (1978). Thus, I would have to conclude that a committee formed in the manner you describe would be unauthorized to transact any business of the board or commission. I am unaware, however, of a law prohibiting such a committee from making recommendations to the board or commission to be ratified by such board or commission at a later date, assuming that the members present have the authority to resolve themselves into a committee. Ultimately, the rules and regulations governing the operations of the particular board or commission involved must be consulted to determine whether the proposed action is permissible.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh